NUMBER 13-20-00350-CV

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


    IN THE MATTER OF BUMSTEAD FAMILY IRREVOCABLE TRUST


                         On appeal from the Probate Court No. 1
                               of Harris County, Texas.


                                              ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

        On August 10, 2020, this Court issued an order (1) granting in part and denying

in part “Appellants’ Motion for Emergency Stay and To Remand the Trial Court’s Order

for Further Proceedings,”1 and (2) directing appellees2 to file a response to that motion.3


        1 Appellants include Taylor C. Moss, individually, as trustee of the TCM Trust; the Bumstead Living
Trust; the Bumstead Family Trust; the Bumstead Survivor’s Trust; and the Sylvia M. Bumstead Revocable
Trust, and as Manager of Wolf Trot Properties, LLC and Wolf Trot Properties d/b/a Melia Investments, LLC,
DeisoMoss, LLC and DeisoMoss Property Management, LLC.

        2  Appellees include Debra M. Holzworth, Kathryn S. Marcotte, and Carol Bumstead Moss,
Individually, as Trustees of their respective Exempt Trusts, as Trustees of their respective Descendant’s
Trusts, as Co- Trustees of the Bumstead Family Irrevocable Trust, and as Named Co-Trustees of the
Bumstead Family Trust.

        3   This cause was transferred to this Court from the Fourteenth Court of Appeals pursuant to order
The Court has now received appellees’ response to appellants’ emergency motion and

has further received a reply thereto from appellants.

       The Court, having examined and fully considered the emergency motion, the

response, and the reply, is of the opinion that the emergency stay previously granted, in

part, by this Court shall remain in effect as stated in our August 10, 2020 order. The

parties’ briefing on appellants’ emergency motion clearly indicates that the merits of the

emergency motion are inextricably linked to the merits of the appeal itself, and based on

the facts and circumstances presented, this Court’s order maintains the status quo

pending appeal. See TEX. R. APP. P. 29.3 (providing that the appellate court may make

any temporary orders necessary to preserve the parties' rights until disposition of the

appeal); In re Geomet Recycling LLC, 578 S.W.3d 82, 89 (Tex. 2019) (orig. proceeding)

(“Rule 29.3 gives an appellate court great flexibility in preserving the status quo based

on the unique facts and circumstances presented.”). The Court will entertain any motions

deemed necessary to advance this appeal on its docket.

       IT IS SO ORDERED.


                                                                        PER CURIAM


Delivered and filed the
20th day of August, 2020.




issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001.

                                                2